Citation Nr: 1550905	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the lumbar spine.

2.  Entitlement to service connection for a disorder of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987, from February 1991 to April 1991, and from October 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for a disorder of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision dated in July 2005, the AOJ denied the Veteran's claim for entitlement to service connection for a lumbar spine disorder.  The Veteran did not file a timely appeal or submit new and material evidence within a year following this rating decision.

2.  Evidence received since the July 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The unappealed July 2005 rating decision that denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005). 

2.  Evidence received since the July 2005 rating decision is new and material; the claim for entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In this case, the Veteran asserts that he injured his lumbar spine during his period of active service in 2001 as the result of a motor vehicle accident.  Per the Veteran, his truck fell down a huge hole, shaking him upward and downward in a repetitive fashion, causing lumbosacral pain from that day to the present.  See VA examination report, May 2005.  Currently, the Veteran is diagnosed with lumbosacral strain myositis; grade I spondylosis, L4-5; bulging disc, L5, with associated radiculopathy.

In a rating decision dated in July 2005, the AOJ denied the Veteran's claim of entitlement to service connection for a lumbar disorder, concluding that, although evidence of in-service low back injury was of record (see Report of Investigation, April 3, 2001), there was no record of treatment for, or a diagnosis of, any specific injury.  In addition to the documentation of a low back injury in April 2001, the Board notes that the AOJ also failed to address a May 2002 report, which indicated that the Veteran suffered from low back pain, authored just before separation from active service.  The Veteran did not file a timely appeal for this issue, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

Since July 2005, new evidence has been added to the claims file.  The new evidence consists of additional VA treatment records, VA examination reports, private medical records, and statements from the Veteran.  

Following a review of the record, the most pertinent new evidence is a private medical report dated March 2, 2010.  In this report, a private provider indicated that the Veteran's report of an injury in 2001, followed by a recitation of current treatment for multiple lumbar disorders.  Regardless of the lack of a probative etiological medical opinion with regard to a low back disorder, evidence now of record clearly identifies a current diagnosis which may be related to the Veteran's period of active duty, in that the Veteran's report was in no way dismissed by the orthopedic surgeon.  As such, new and material evidence has been received sufficient to reopen the Veteran's claim.  The issue of entitlement to service connection for this issue is addressed in the REMAND portion of this decision.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would result in harmless error.


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a disorder of the lumbar spine; the claim is reopened.


REMAND

The Board again notes that a March 2010 medical report did not provide a positive etiological opinion, however, as noted above, the Veteran's report was not dismissed by his orthopedic surgeon.  Moreover, the record also contains two separate reports during the Veteran's period of service indicative of a back injury in 2001 and low back pain just prior to separation in 2002.  The Board notes that the Veteran is certainly competent to relate that he suffered a back injury, and that his low back has been symptomatic ever since.

The Veteran was afforded a VA examination in May 2005, in conjunction with his claim for service connection, but no etiological opinion was provided.  

As such, the Veteran should be afforded an additional VA examination so as to properly assess all current, claimed lumbar spine diagnoses, and to provide opinions as to whether any current lumbar diagnosis either began during or was otherwise caused by a period of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner should specifically review, note, and discuss the Veteran's prior diagnoses, the evidence of a back injury in April 2001, and the Veteran's report of back pain in May 2002, as well as any other pertinent lay statements of record with regard to the claimed disorder.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is at least as likely as not (50 percent possibility or greater) that any currently diagnosed lumbar spine disorder either began during or was otherwise caused by one of the Veteran's three periods of active duty military service?  Why or why not?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


